

116 S4555 IS: Elder Justice Reauthorization Act of 2020
U.S. Senate
2020-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4555IN THE SENATE OF THE UNITED STATESSeptember 10, 2020Mr. Wyden (for himself and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo reauthorize funding for programs to prevent, investigate, and prosecute elder abuse, neglect, and exploitation, and for other purposes.1.Short titleThis Act may be cited as the Elder Justice Reauthorization Act of 2020.2.Reauthorization of funding for programs to prevent, investigate, and prosecute elder abuse, neglect, and exploitation(a)Elder abuse, neglect, and exploitation forensic centersSection 2031(f) of the Social Security Act (42 U.S.C. 1397l(f)) is amended—(1)in paragraph (2), by striking and after the semicolon;(2)in paragraph (3), by striking the period at the end and inserting a semicolon; and(3)by adding at the end the following:(4)for fiscal year 2021, $12,000,000;(5)for fiscal year 2022, $18,000,000; and(6)for each of fiscal years 2023 and 2024, $24,000,000..(b)Grants for long-Term care staffing and technologySection 2041(d) of the Social Security Act (42 U.S.C. 1397m(d)) is amended—(1)in paragraph (2), by striking and after the semicolon;(2)in paragraph (3), by striking the period at the end and inserting a semicolon; and(3)by adding at the end the following:(4)for fiscal year 2021, $60,000,000;(5)for fiscal year 2022, $52,500,000; and(6)for each of fiscal years 2023 and 2024, $45,000,000..(c)Adult protective services functions and grant programsSection 2042 of the Social Security Act (42 U.S.C. 1397m–1) is amended—(1)in subsection (a)(2), by striking $3,000,000 and all that follows through the period and inserting $12,000,000 for each of fiscal years 2021 through 2024.;(2)in subsection (b)(5), by striking $100,000,000 and all that follows through the period and inserting $300,000,000 for each of fiscal years 2021 through 2024.; and(3)in subsection (c)(6), by striking $25,000,000 and all that follows through the period and inserting $75,000,000 for each of fiscal years 2021 through 2024..(d)Long-Term care ombudsman program grants and trainingSection 2043 of the Social Security Act (42 U.S.C. 1397m–2) is amended—(1)in subsection (a)(2)—(A)in subparagraph (B), by striking and after the semicolon;(B)in subparagraph (C), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(D)for fiscal year 2021, $15,000,000;(E)for fiscal year 2022, $22,500,000; and(F)for each of fiscal years 2023 and 2024, $30,000,000.; and(2)in subsection (b)(2), by inserting before the period the following: , and for each of fiscal years 2021 through 2024, $30,000,000.(e)Investigation systems and trainingSection 6703(b) of the Patient Protection and Affordable Care Act (42 U.S.C. 1395i–3a(b)) is amended—(1)in paragraph (1)(C), by striking for the period and all that follows through the period and inserting for each of fiscal years 2021 through 2024, $36,000,000.; and(2)in paragraph (2)(C), by striking for each of fiscal years 2011 through 2014, $5,000,000 and inserting for each of fiscal years 2021 through 2024, $15,000,000.(f)Technical amendmentSection 2011(12)(A) of the Social Security Act (42 U.S.C. 1397j(12)(A)) is amended by striking 450b and inserting 5304. 3.Increased funding for States and Indian Tribes for adult protective services(a)Increase in funding for Social Services Block Grant Program(1)In generalThe amount specified in subsection (c) of section 2003 of the Social Security Act for purposes of subsections (a) and (b) of such section is deemed to be $1,900,000,000 for fiscal year 2020, of which $200,000,000 shall be obligated by States during calendar year 2020 in accordance with subsection (b) of this section.(2)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated $200,000,000 to make grants to States under this subsection.(3)Deadline for distribution of fundsWithin 45 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall distribute the funds made available by this subsection, which shall be made available to States (as defined for purposes of title XX of the Social Security Act in section 1101 of such Act (42 U.S.C. 1301)) on an emergency basis for immediate obligation and expenditure.(4)Submission of Revised Pre-Expenditure ReportWithin 90 days after a State receives funds made available by this subsection, the State shall submit to the Secretary of Health and Human Services a revised pre-expenditure report pursuant to subtitle A of title XX of the Social Security Act (42 U.S.C. 1397 et seq.) that describes how the State plans to administer the funds.(5)Obligation of funds by StatesA State to which funds made available by this subsection are distributed shall obligate such funds before the date that is 120 days after the State receives such funds.(6)Expenditure of funds by StatesA grantee to which a State (or a subgrantee to which a grantee) provides funds made available by this subsection shall expend the funds not later than December 31, 2021. (b)Rules governing use of additional fundsFunds are used in accordance with this subsection if—(1)the funds are used for adult protective services (as defined in section 2011(2) of the Social Security Act (42 U.S.C. 1397j(2)));(2)the funds are used subject to the limitations in section 2005 of the Social Security Act (42 U.S.C. 1397d); and(3)the funds are used to supplement, not supplant, State general revenue funds for adult protective services.(c)Funding for Indian Tribes and Tribal organizations(1)Grants(A)In generalWithin 90 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall make grants to Indian Tribes and Tribal organizations (as defined in section 677(e)(1) of the Community Services Block Grant Act (42 U.S.C. 9911(e)(1))).(B)Amount of grantThe amount of the grant for an Indian Tribe or Tribal organization shall bear the same ratio to the amount appropriated by paragraph (3) as the total amount of grants awarded to the Indian Tribe or Tribal organization under the Low-Income Home Energy Assistance Act of 1981 and the Community Service Block Grant for fiscal year 2020 bears to the total amount of grants awarded to all Indian Tribes and Tribal organizations under such Act and such Grant for the fiscal year.(2)Rules governing use of fundsAn entity to which a grant is made under paragraph (1) shall obligate the funds not later than September 30, 2021, and the funds shall be expended by grantees and subgrantees not later than December 31, 2021, and used in accordance with subsection (b) of this section (except that paragraph (3) of such subsection shall be applied by substituting general revenue funds of the Indian Tribe or Tribal organization for State general revenue funds).(3)Reports(A)Submission of pre-expenditure report and intended use planNot later than 90 days after an Indian Tribe or Tribal organization receives funds made available by this subsection, the Indian Tribe or Tribal organization shall submit to the Secretary of Health and Human Services a report on the intended use of such funds including information on the types of activities to be supported and the categories or characteristics of individuals to be served. The report shall be subsequently revised as may be necessary to reflect substantial changes in the activities to be supported or the categories or characteristics of individuals to be served.(B)Post-expenditure reportNot later than January 1, 2022, each Indian Tribe or Tribal organization that receives funds made available under this section shall submit to the Secretary of Health and Human Services a report on the activities supported by such funds. Such report shall be in such form and contain such information (including the information described in section 2006(c) of the Social Security Act (42 U.S.C. 1397e(c))) as the Tribe or organization finds necessary to provide an accurate description of such activities, to secure a complete record of the purposes for which funds were spent, and to determine the extent to which funds were spent in a manner consistent with the report required by subparagraph (A).(4)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated $10,000,000 for making grants to Indian Tribes and Tribal organizations under this subsection. 4.Assessment reports(a)In generalNot later than 2 years after the date of enactment of this Act, and not less frequently than once every 2 years thereafter, the Secretary of Health and Human Services shall submit a report to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate on the programs, coordinating bodies, registries, and activities established or authorized under subtitle B of title XX of the Social Security Act (42 U.S.C. 1397l et seq.) or section 6703(b) of the Patient Protection and Affordable Care Act (42 U.S.C. 1395i–3a(b)). Each such report shall assess the extent to which such programs, coordinating bodies, registries, and activities have improved access to, and the quality of, resources available to aging Americans and their caregivers to ultimately prevent, detect, and treat abuse, neglect, and exploitation, and shall include, as appropriate, recommendations to Congress on funding levels and policy changes to help these programs, coordinating bodies, registries, and activities better prevent, detect, and treat abuse, neglect, and exploitation of aging Americans.(b)AuthorizationFor each of fiscal years 2021 through 2024, out of any money in the Treasury of the United States not otherwise appropriated, there are authorized to be appropriated to the Secretary of Health and Human Services $5,000,000 to carry out this section. 